PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/574,668
Filing Date: 18 Sep 2019
Appellant(s): Singh et al.
__________________
Alexander G. Roan
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are presented to be reviewed on appeal. 
claims 1, 2, 4, 8, 9, 14-16, 18 and 20 pursuant to 35 U.S.C. § 103 as being obvious over U.S. Patent Publication No. 2015/0007244 of Colby (“Colby”) in view of U.S. Patent Publication No. 2019/0068665 of Kieft et al. (“Kieft’”) in further view of U.S. Patent Publication No. 2003/0236843 of Weber et al. (‘Weber’).
claims 3 and 10 pursuant to 35 U.S.C. § 103 as being obvious over Colby in view of Kieft, further in view of Weber, and further in view of U.S. Patent Publication No. 2012/0254456 of Visharam et al. (“Visharam”).
claim 5 pursuant to 35 U.S.C. § 103 as being obvious over Colby in view of Kieft, further in view of Weber and further in view of U.S. Patent Publication No. 2020/0194033 of Huang (“Huang”).
claim 6 pursuant to 35 U.S.C. § 103 as being obvious over Colby in view of Kieft, further in view of Weber, further in view of Huang, and further in view of U.S. Patent Publication No. 2012/0054664 of Dougall et al. (“Dougall”).
claims 7, 13 and 19 pursuant to 35 U.S.C. § 103 as being obvious over Colby in in view of Kieft, further in view of Weber and further in view of US. Patent Publication No. 2011/0022223 of Johnson, Jr., et al. (Johnson, Jr.”).
claims 11 and 17 pursuant to 35 U.S.C. § 103 as being obvious over Colby in view of Kieft, further in view of Weber, and further in view of U.S. Patent Publication No. 2018/0321775 of Al Qubaisi et al. (“Al Qubaisi’).
claim 12 pursuant to 35 U.S.C. § 103 as being obvious over Colby in view of Kieft, further in view of Weber, further in view of Al Qubaisi, further in view of Huang, and further in view of Dougall.
NEW GROUND OF REJECTION
                 NONE
WITHDRAWN REJECTION
                NONE


(2) Response to Argument
A. independent claims 1, 8 and 15 and their dependent claims are patentable over Colby, Kieft, and Weber. (Section 3).
Appellant reproduced the cited figures and paragraphs and the overview of the invention of the above listed prior art of record and the claimed invention to show the differences and argues that Colby, Kieft, and Weber do not teach or suggest “associating, by the streaming server, the first media file playlist with the first desired output time” as recited in Claim 1 and its dependent claims 2 and 4 and also stated that the proposed modification of Colby in view of the alleged teachings of Kieft and Weber is improper and should be withdrawn and further concluded that the prior art of record Kieft does not teach or suggest the “associating, by the streaming server, the first media file playlist with the first desired output time” and also argues that in no respect does the streaming server 215 of Kieft perform any association of a first media file playlist with a first desired output time as claim 1 requires. To the extent that playback of the live media stream on the client device is associated with a designated output time, such functionality is performed by the multimedia player, and not by the streaming server of Kieft.

In response to the above Appellant’s argument, the Examiner respectfully disagrees. First, the argument with respect to the emphasized particular limitation “associating, by the streaming server, the first media file playlist with the first desired output time” does not apply to the prior art of record Colby and Weber because, the Examiner relied only on Kieft to address this emphasized particular limitation. Second, the claimed streaming server in the emphasized particular limitation only performs the functions in the claims but not required that the streaming server respond or do something in response to the player making adjustments. Furthermore, the Specification states in ¶ [0037] and [0043] that the “media file playlist can Attorney Docket No. (201815) 047376-273F02USbe associated with a schedule…For example, desired output time 420 can indicate a time when output of the first media file corresponding to the associated media file playlist Kieft teaches this emphasized particular limitation by providing the play list which is generated by the streaming server and this indicates that the server is associated with the playlist and further the new time is stored and maintained at the stream media server. So the cited ¶ [0077] states that “multimedia player 232, 234, 238 restarts the live media stream at a frame of a stored media segment at the streaming media server 215 corresponding to the new time”, which indicates the stream media servers provides the stored frame and output time (new time) and therefore, the server associates the output time with the frame and provides them to the client. Further, in ¶ [0018] states that “stream media server associated with the playlist by generating the playlist based on a duration (i.e., indicates time) of streaming. For example, the streaming media server configure and maintain an output media stream playlist such that the playlist maintains all references to older media segments while gaining new references, throughout the full duration (i.e., indicates time) of the stream. The streaming media server transcodes the live media stream into segments or packets of a target time length, which are stored at a dedicated memory location. The streaming media server also creates and updates a metadata file or structure (i.e., playlist file), therefore, the media server associates the playlist with the client and media player”. 

SECTION 3.
Colby, Kieft, and Weber Do Not Teach Or Suggest “The First Desired Output Time Defined By A Schedule Received At The Streaming Server And Associated With The First Media File Playlist By The Streaming Server” As Recited In Claim 1 And Its Dependent Claims 2 and 4.

Appellant also argues in Section 3 under part a & b that Colby fails to teach the above-quoted limitation of claim 1, and, as explained above, relies on the teachings of Kieft to remedy the deficiencies of Colby. However, Kieft does not teach or suggest the association, by the a streaming server, of a first media file playlist with a first desired output time (see part a) and further argues that it would have not been obvious to modify Colby and Weber in view of Kieft and in addition to the references being deficient for the reason above, and there is no basis in the prior art for doing so. To properly combine references to arrive at the claimed subject matter, there must be some reason for combining them and that reason must be based on factual findings that are drawn from the references. A rejection cannot establish a prima facie case that a claim is obvious “merely by demonstrating that each of its elements was, independently, known in the prior art.” ASR International Co. v. Teleflex Inc. (“KSR”), 550 U.S. 398, 418 (2007). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness.” /d. citing In re Kahn, 44 F.3d 977, 988 (Fed. Cir. 2006). (See part b).

In response to the above Appellant’s arguments (section 3 part a & b), the Examiner respectfully disagrees because the applied prior art of record Kieft remedy the deficiencies of Colby by teaching the emphasized particular limitation. For example, Kieft teaches in ¶ [0077] that the “multimedia player 232, 234, 238 restarts the live media stream at a frame of a stored media segment at the streaming media server 215 corresponding to the new time”, which indicates the stream media servers provides the stored frame and output time (new time) and therefore, the server associates the output time with the frame and provides them to the client. Further, in ¶ [0018] states that “stream media server associated with the playlist by generating the playlist based on a duration (i.e., indicates time) of streaming and thus, Kieft remedies the deficiencies of Colby and therefore response to (section 3 part a) is satisfied. Further, in order to combine the references, the examiner recognizes that See In re Fine, 837F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AGPro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, response to (section 3 part b) is satisfied.

SECTION 4 & 5
Colby, Kieft, and Weber Do Not Teach Or Suggest “The First Desired Output Time Defined By A Schedule Received At The Streaming Server And Associated With The First Media File Playlist By The Streaming Server” As Recited In Claim 8 And Its Dependent Claims 9 and 14 and as recited in Claim 15 and its dependent claims 16, 18, and 20.

The Appellant also presented his similar arguments in sections 4 & 5 for independent claims 8 and 15. 


B. Claim interpretation.
              Furthermore, the Appellant indicates that the Office Action, p. 4, alleges that such a claim limitation is “client configured to” as recited in claim 15. /d. The Office Action also alleges that “a client can be interpreted as a programmable system including at least one processor and executing describing functionality and thus, appears to be corresponding structure to perform the claimed functions.” Td.          
 Appellant does not necessarily agree that these terms should be subject to means-plus- function interpretation, and does not necessarily agree with the Examiner’s interpretation of the term in view of the specification, but in the interest of furthering prosecution does not substantively address these interpretations at this time.
As a reminder the 112 (f) is not a rejection and it is claim interpretation and the Examiner still believes that the term “client configured to receive…” invoke 112 (f). For example eMPEP 2181 section C states that “a generic placeholder (e.g., "mechanism," "element," "member" (i.e., client)) coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA  35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]"). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        

Conferees:

/DAVID R LAZARO/Primary Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                             
    
                                                                                                                                                                                            
{ 3 }


             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.